Citation Nr: 1515447	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a left hand disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Atlanta, Georgia, currently has jurisdiction of the claims.  

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge (VLJ) in January 2013.  A transcript is of record.  The Board remanded the claims in January 2014 for additional development.  The Board also reopened and remanded a claim for entitlement to service connection for a left knee disorder.  Service connection for a left knee disability was subsequently granted in an October 2014 rating decision.  That issue is no longer before the Board for appellate review.  

The VLJ who conducted the January 2013 hearing is no longer employed by the Board.  The Veteran was informed of this in a January 2015 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran has indicated that he does not wish to have another Board hearing.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claims for service connection for disorders of the left hand and right eye in January 2014 in part to obtain private treatment records from the medical facility at Fort Hood.  This development was requested by the Board because the Veteran had testified to receiving treatment from this facility (through his Tri Care insurance) between his 1997 retirement from service and 2005.  Review of the record indicates that the Appeals Management Center (AMC) sought these records initially from the Records Management Center (RMC), but received a negative reply.  The AMC subsequently requested records only for the year 2005 from the National Personnel Records Center (NPRC); records dated in 2004 were subsequently sent from the NPRC, which indicated that there were no other records of record.  See VA Forms 3101 dated January 2014.  

There is no indication from the record that the AMC made a direct request to the medical facility at Fort Hood (which, the Board notes, is the Darnall Army Medical Center) for the Veteran's complete records dated between 1997 and 2005.  This must be rectified on remand.  See 38 C.F.R. § 3.159 (c)(2).  Updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's private treatment records from the Darnall Army Medical Center located at Fort Hood, Texas, dated between 1997 and 2005.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's treatment records from the Dublin VA Medical Center, dated since January 2014.  

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




